UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-1962

                         DEBRA HORTA,

                    Plaintiff, Appellant,

                              v.

                 CHARLES B. SULLIVAN, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. A. David Mazzone, U.S. District Judge]
                                                    

                                         

                            Before

                    Torruella, Chief Judge,
                                          

               Campbell, Senior Circuit Judge,
                                             

                  and Stahl, Circuit Judge.
                                          

                                         

Sheila M.  Tierney with whom Tierney  Law Office was  on brief for
                                                
appellant.
Linda M. Walsh with whom Kroll & Tract  was on brief for appellees
                                      
Charles B. Sullivan,  Paul G.  Sadeck, Edward  Mello and  the Town  of
Freetown.
James  F. Gettens with whom  Healy & Rocheleau,  P.C. was on brief
                                                     
for  appellees Jeffrey  Mennino,  James K.  Bowles,  and the  Town  of
Lakeville. 
                                         

                      September 29, 1994
                                         

          CAMPBELL, Senior  Circuit  Judge.   In our  earlier
                                          

disposition  of  this  appeal1,  we disposed  of  all  claims

except appellant's claim against  the town of Lakeville under

the  Massachusetts Tort  Claims Act,  Mass. Gen.  L. ch.  258

(Count  IV).   We  retained appellate  jurisdiction over  the

latter  claim  against Lakeville  pending  an  answer to  the

following question, which  we certified to the  Massachusetts

Supreme Judicial Court pursuant to its Rule 1:03:

     Do the discretionary decisions of a police  officer
     to begin  and continue the high-speed  pursuit of a
     vehicle then  being operated  in  violation of  law
     involve  policymaking or  planning for  purposes of
     immunity under Massachusetts General Law ch. 258,  
     10(b)?

          The  Massachusetts  court  has  now  answered  that

question  in the negative.  Horta v. Sullivan, 418 Mass. 615,
                                             

615 (1994).  Accordingly, Mennino's actions were not entitled

to immunity under   10(b),  and the district court's granting

of summary judgment  on Count  IV in favor  of Lakeville  was

improper.2   Horta v. Sullivan, 4 F.3d 2, 24 (1st Cir. 1993).
                              

                    

1.   Horta v. Sullivan, 4 F.3d 2 (1st Cir. 1993).
                      

2.  Although  for other  reasons we  earlier vacated  summary
judgment  on appellants'  claim  against Freetown  under  the
Massachusetts Tort  Claims  Act, Horta,  4  F.3d at  25,  the
                                      
answer  of the  Massachusetts Supreme  Judicial Court  to our
certified question  appears germane to that claim as well, as
we  thought might be the  case.  Id.   Since that claim is no
                                    
longer before us, however, we do not address it at this time,
but  leave to the parties  and the district  court any action
that may be appropriate in light of the Massachusetts court's
opinion.

                             -2-

We therefore vacate summary judgment on this claim and remand

to the district court for further proceedings consistent with

our  opinion  herein and  the  opinion  of the  Massachusetts

Supreme Judicial Court.  We note that while our certification

was  pending  before  the   Massachusetts  high  court,   the

Massachusetts  state  legislature  amended the  Massachusetts

Tort Claims Act.   See  Act approved January  14, 1994,  1993
                      

Mass.  Legis. Serv. ch. 495,     57, 144  (H.B. 5620) (West).

The  Supreme  Judicial  Court  did  not  rule  on  how  these

amendments might affect Horta's  claim, if at all,  since the

issue was not before it.   See Horta, 418 Mass. at  622 n.14.
                                    

We similarly do not reach this issue, but anticipate that the

district court, if  called on to do so by one  or more of the

parties, will rule on the  materiality of these amendments to

the pending  claim and will  factor the  amendments into  its

final outcome if and to the extent appropriate.

          Count IV is vacated and remanded.
                                          

                             -3-